Citation Nr: 0926025	
Decision Date: 07/13/09    Archive Date: 07/21/09

DOCKET NO.  07-28 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
warrant reopening a claim of entitlement to service 
connection for a low back disorder, to include as secondary 
to service connected right knee reconstruction. 
 
2.  Entitlement to service connection for a right hip 
disorder, to include as secondary to service connected right 
knee reconstruction. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to July 
1981.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.   

In September 2008, the Veteran presented testimony before the 
undersigned acting Veterans Law Judge sitting at the RO; a 
transcript of that hearing is of record.   

The Board is mindful that at his hearing before the 
undersigned the Veteran's representative suggested that new 
and material evidence was unnecessary regarding the claim for 
a service connection for a low back disorder as the claim was 
being advanced on a theory that it was secondary to his 
service connected knee.  Although there may be multiple 
theories or means of establishing entitlement to a benefit 
for a disability, if the theories all pertain to the same 
benefit for the same disability, they constitute the same 
claim.  Robinson v. Mansfield, 21 Vet. App. 545, 550 (2008).  
Even though the Veteran is not seeking service connection on 
a direct basis, when determining service connection, all 
theories of entitlement, direct and secondary, must be 
considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. 
Cir. 2004); see also Roberson v. Principi, 251 F.3d 1378, 
1384 (Fed. Cir. 2001).  The pertinent issue has been listed 
accordingly.  Notwithstanding, the Veteran is not prejudiced 
in light of the Board's disposition of this matter. 

Additional private doctors' statements were submitted at the 
September 2008 hearing before the undersigned after the case 
had been certified to the Board by the agency of original 
jurisdiction (AOJ).  Although such evidence has not first 
been considered by the AOJ, the submission was accompanied by 
a waiver of referral to the AOJ.  38 C.F.R. § 20.1304 (2008).  
Consequently, a decision by the Board is not precluded.

The claim for a right hip disorder together with the reopened 
claim for a low back disorder being remanded are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  In an unappealed decision dated in March 1983, the RO, in 
pertinent part, denied the Veteran entitlement to service 
connection for a low back disorder.

2.  That evidence associated with the claims file subsequent 
to the March 1983 decision which is neither cumulative nor 
redundant raises a reasonable possibility of substantiating 
the claim and, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The March 1983 RO decision which denied service 
connection for a low back disorder final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. § 3.104(a) (2008). 

2.  New and material evidence to reopen the claim for service 
connection for a low back disorder has been submitted.  38 
U.S.C.A. §§ 5107, 5108 (West 2002 & Supp. 2008); 38 C.F.R. § 
3.156 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the Veteran in letters from the RO 
dated in May 2005, August 2005, May 2007 and September 2007.  
Those letters notified the Veteran of VA's responsibilities 
in obtaining information to assist the Veteran in completing 
his claim, identified the Veteran's duties in obtaining 
information and evidence to substantiate his claim, and 
requested that the Veteran send in any evidence in his 
possession that would support his claim.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Formerly, 
the elements of proper notice included informing the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Section 3.159 was recently amended, 
effective May 30, 2008 as to applications for benefits 
pending before VA on or filed thereafter, to eliminate the 
requirement that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  73 Fed. Reg. 23353 (April 30, 2008). 

The Court recently found in Kent v. Nicholson, 20 Vet. App. 
1, 10 (2006) that in order to fully comply with the VCAA 
notice requirement for new and material evidence claims the 
Veteran must be advised as to the reasons the original claim 
was denied and what kinds of evidence would be required to 
re-open his claim.  It appears that the Veteran may not have 
been accorded complete VCAA notice as contemplated in Kent.  
However, because the claim is being reopened by the Board, 
there is no prejudice to the Veteran.  Given the Board's 
favorable disposition of the claim to reopen, the Board finds 
that all notification and development actions needed to 
fairly adjudicate the claim has been accomplished.


New and Material Evidence

The RO appears to have addressed the claim for a low back 
disorder on the merits as opposed to the more limited new and 
material evidence inquiry.  Nevertheless, the Board, 
initially, must rule on the matter of reopening a claim.  The 
Board has a jurisdictional responsibility to consider whether 
it is proper for a claim to be reopened.  Jackson v. 
Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001); Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).

VA law for claims received after August 29, 2001, provides 
that a claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).

In March 1983, the Veteran's claim was previously denied 
because the evidence then of record failed to demonstrate a 
current diagnosis of a back disorder.  

The Veteran has established service connection for post-
operative right knee reconstruction.  The evidence of record 
since the March 1983 adverse rating determination includes 
outpatient treatment records includes an August 2008 
statement from the Arthritis and Sports Care Center 
reflecting degenerative disc disease at L3/L4 and L5/S1 with 
radiculopathy and attributed right knee and back problems 
with previous injury and trauma, most likely associated with 
service.  

Under the circumstances, the Board believes that additional 
evidence, which includes medical evidence of a current low 
back disorder, is so significant that it must be considered 
in order to fairly decide the merits of the claim because no 
back disorder was previously demonstrated in 1983.  In other 
words, the diagnosis of current back disorder constitutes new 
and material evidence; therefore, the Veteran's claim for 
service connection for a low back disorder is reopened.

With the Veteran's claim having been reopened, a full de novo 
review and weighing of all of the evidence by the RO is in 
order as more particularly set forth in the remand portion of 
this decision.


ORDER

Service connection for a low back disorder is reopened.  To 
this extent, the appeal is granted.


REMAND

Once a claim has been reopened, the statutory duty to assist 
arises.  Anderson v. Brown, 9 Vet. App. 542, 546 (1996).  

At his hearing in March 2009, the Veteran indicated that for 
the past 8 years he has received regular treatment from a 
private physician at the Arthritis and Sports Care Center for 
arthritis as well as for his right hip and lower back.  While 
the Veteran submitted a statement from Dr. Crayton at that 
facility, the claims file does not contain treatment records 
from that facility.  The United States Court of Appeals for 
Veterans Claims (hereinafter, "Court") has held that 
fulfillment of the VA's duty to assist includes the 
procurement and consideration of any clinical data of which 
the VA has notice even when the appellant does not 
specifically request that such records be procured.  Ivey v. 
Derwinski, 2 Vet. App. 320, 323 (1992).

The Veteran asserts that his low back and right hip is 
secondary to his service connected right knee disorder.  
Service connection may also be established on a secondary 
basis for a disability which is proximately due to or the 
result of service-connected disease or injury.  38 C.F.R. § 
3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) proximately caused by or (b) proximately 
aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a 
service-connected disability aggravates a nonservice-
connected condition, a Veteran may be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-
ups of symptoms of a condition, alone, do not constitute 
sufficient evidence aggravation unless the underlying 
condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 
1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 
297 (1991).

The Board also finds that a medical examination of the 
appellant by a VA physician  who could offer an opinion as to 
the etiology of the any diagnosed low back and/or diagnosed 
right hip disorder and whether any such diagnosed disorder is 
aggravated by the service connected knee disorder would 
materially assist in the development of his appeal.  See 38 
C.F.R. § 3.159 (2008). 

The appellant is hereby notified that it is his 
responsibility to report for any examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2008).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should ascertain whether the 
Veteran has received any VA treatment 
for the claimed low back and right hip 
disorders and, if so, obtain those 
records and associate them with the 
claims folder.  In addition, after 
obtaining any necessary release, copies 
of all the Veteran's treatment records 
from the Arthritis and Sports Care 
Center in Panama City, Florida should 
be obtained and associated with the 
claims folder.  If the search for such 
records has negative results, 
documentation to that effect should be 
placed in the claim file.  The Veteran 
and his representative are to be 
notified of unsuccessful efforts in 
this regard, in order to allow the 
Veteran the opportunity to obtain and 
submit those records for VA review.  

2.  The Veteran should be afforded a VA 
examination by a VA physician qualified 
to ascertain the current status of any 
diagnosed low back disorder and any 
diagnosed right hip disorder and to 
offer an opinion, without resort to 
speculation, whether it is at least as 
likely as not (i.e., there is a 50 
percent or more probability) that such 
low back and right hips disorders had 
their onset in service or are otherwise 
etiologically related to service or 
were caused or are aggravated by the 
service-connected right knee 
disability.  The opinion should include 
discussion of the August 2008 statement 
of Dr. Crayton.  

The examiner should also address 
whether the service-connected service 
connected right knee disability has 
resulted in a permanent increase in 
severity of any of the Veteran's 
diagnosed right hip and/or lower back 
disorder.  

The claims folder must be made 
available to the examiner for review.  
The examiner is requested to review the 
claims folder, including the service 
medical records and record that such 
review was conducted.  Any special 
tests deemed warranted by the examiner 
should be administered.  The complete 
rationale for all opinions expressed 
must be provided.  All reports should 
be typed.

3.  After undertaking any other 
notification and/or development action 
deemed warranted, the RO should 
readjudicate the claims.  If the Veteran 
fails to report to any scheduled 
examination(s), the RO must apply the 
provisions of 38 C.F.R. § 3.655(b), as 
appropriate.  Otherwise, the RO should 
adjudicate the claims in light of all 
pertinent evidence and legal authority.

4.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the Veteran and any representative an 
appropriate SSOC that includes citation 
to and discussion of any additional legal 
authority considered, as well as clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The Veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
K.J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


